Citation Nr: 0713294	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from May 1943 to December 
1946.

This case was brought on appeal to the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) special claims processing 
unit located at the Cleveland, OH, Regional Office (RO), 
known as the Tiger Team.  

The veteran had filed his initial claim for benefits for 
hypertension in 1953, which had been denied at that time.  He 
filed a new claim in October 2000 and the RO, in pertinent 
part, after finding that clear and unmistakable error had 
been committed in a June 1953 rating decision, granted 
service connection for hypertension.  A 10 percent rating was 
assigned for this disability effective from the date of his 
claim on March 25, 1953.  The veteran expressed disagreement 
with this initial rating; accordingly, the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this claim. 

The Philadelphia, PA, VARO completed a Statement of the Case 
(SOC) in November 2002 addressing several issues, but the 
only issue as to which the veteran had perfected an appeal is 
listed on the first page of the present decision.

In December 2003, a Travel Board hearing was held at the VARO 
before the undersigned Veterans Law Judge.  The veteran was 
accompanied by his wife, and both of them provided testimony 
at that hearing.  A transcript is of record.  (Tr.).

In May 2004, the Board remanded the case for development on 
the issue shown on the front page.  Therein, the Board noted 
that an additional issues relating to service connection for 
congestive heart failure, or any other cardiovascular 
disorder, to include claimed as secondary to the service-
connected hypertension were not then before the Board.

Subsequent to the Board's remand, the VARO granted service 
connection for coronary artery disease with mitral 
regurgitation and atrial fibrillation; and assigned an 
evaluation for that disability of 10 percent from August 9, 
2002, and a 60 percent rating from May 7, 2004.  Those issues 
are not part of the current appeal.  The RO also continued 
the separate 10 percent rating for hypertension.

In a letter from the Appeals Management Center Resource Unit 
located in Bay Pines, FL, notifying the veteran of the 
aforecited determination, dated in December 2004, he was 
informed of the amount of his compensation, and was told that 
he was being paid as a "single veteran with no dependents".  

Correspondence from the veteran dated in May 2005, stated as 
follows:  "I accept the settlement for my appeal with 
thanks.  I am too old to struggle longer.  The only item 
remaining is possible benefits for my spouse.  I completed a 
form some weeks or months ago, requesting assistance but have 
heard nothing to date. . . .  I repeat the only unanswered 
item is the request for benefits for my spouse".

While the veteran's spouse was present for and provided 
testimony at the hearing (inadvertently unsworn, but deemed 
credible), according to the information before the Board at 
this time, it appears that he is, or at least was, in fact 
being paid as a single veteran without dependents.  It 
remains unclear whether this or something else is that to 
which he was referring in his May 2005 letter, but in any 
event, any issues with regard to (additional) benefits for 
his spouse should be clarified by the RO, to include 
adjustment of payments to reflect appropriate family units.

The veteran's representative has recently suggested that the 
May 2005 letter from him might well support and/or constitute 
a withdrawal of the appeal and thus warrant dismissal by the 
Board.  That could be an expeditious option for the Board.  
However, when considered in conjunction with the rest of the 
appeal, the Board does not find his May 2005 utterance to be 
sufficiently unequivocal as to support a dismissal out of 
hand at this time, and the Board will therefore not dismiss.  

The Board notes that the veteran has exhibited some 
understandable confusion during the processing of his 
admittedly somewhat convoluted adjudicative history.  
Accordingly, it would seem to be equally appropriate and 
equitable for the Board to render a decision on the 
substantive merits.  And, while the specific decision herein 
may appear negative on its face, given the favorable actions 
that the RO has effectuated with regard to other 
cardiovascular disabilities, he is certainly not unduly 
detrimented thereby.  In fact, a decision on the merits 
herein may conceivably provide him a more accurate picture of 
his overall situation and possibly other options for the 
future. 

Since the recent grant of additional service-connected 
disabilities and compensation, the veteran's representative 
has raised the issues of entitlement to service connection 
for an alleged eye disorder secondary to hypertension, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Neither of those issues has been addressed by the RO, and 
they are not part of the current appeal.  The veteran is 
certainly free to pursue either or both of those issues as he 
wishes in the future.

Finally, in April 2007, a Veterans Law Judge granted the 
motion, received in March 2007, to advance the veteran's case 
on the docket pursuant to 38 U.S.C.A.§  7107 and 38 C.F.R. 
§ 20.909(c).


FINDING OF FACT

Since 1953, the veteran's hypertension (which is separately 
rated from his other heart problems), has remained at 
relatively normotensive levels when he takes his medications; 
his diastolic pressure when taking medication is virtually 
never at or above 90; and his systolic rarely reaches 150 or 
more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension are not met.. 38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101 (1953-2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his new claim for service connection for 
hypertension on June 24, 2000.  

As noted above, the grant of service connection in February 
2002 was retroactive to 1953, based upon clear and 
unmistakable error in the earlier 1953 denial.  A rating 
action in February 2002 granted service connection and 
assigned a 10 percent rating from March 25, 1953, the date 
the benefits would have been payable if effected on the date 
of the reversed decision, pursuant to 38 C.F.R. § 3.400(k). 

In the letter from the Tiger Team notifying the veteran of 
the aforecited grant, dated in February 2002, he was given a 
breakdown chart of the anticipated payments starting in March 
1953, with incremental statutory increases since then.   The 
letter also informed him what he could do if he did not agree 
with the decision, and was informed as to how to contact the 
RO to which the file was being returned.

In April 2002, the veteran responded by stating that he 
appreciated the grant, but, in pertinent part, he felt that 
10 percent for his hypertension was inadequate.  In May 2002, 
the VARO sent the veteran a letter which described how the 
resolution would be undertaken with regard to his 
disagreement with the rating assigned.  An SOC was issued in 
February 2002 in which the evidence was discussed, namely 
that based upon his blood pressure readings he did not 
technically warrant the 10 percent schedular rating, but that 
it had been assigned because he had been on continuous 
medication for his hypertension.  A letter in November 2002 
detailed the appellate process and the veteran filed a VA 
Form 9 in January 2003.  At that time, he reiterated that he 
had had hypertension problems in service, and without 
medications, it would be difficult to know how high the 
readings might be.  He argued that in the years after service 
he had paid for his own medications, and that he felt that at 
least 20 percent rating was warranted based on all of those 
years living under unknown conditions.

At the Travel Board hearing in December 2003, the undersigned 
noted that the veteran might be advised to also submit a 
claim for service connection for cardiovascular disease as 
secondary to the hypertension, since that appeared to be the 
source of hospitalization and the primary problems for which 
he was seeking compensation.  Tr. at 4-5, 7.  The Judge also 
informed the veteran in detail as to the provisions of the 
VCAA and what he might do to support his claim.  Tr. at 8-9.

The remand by the Board in May 2004 also detailed what he 
might submit to support his claim (a well as the other 
suggestions with regard to other cardiac disability as cited 
above) wherein the veteran was notified of what was of record 
and what additional evidence was needed to substantiate the 
claim, indicating that additional development might include 
private treatment records, and requesting a new VA 
examination with multiple blood pressure readings.  A letter 
in May 2004 explained that a VA examination was being 
scheduled.  Throughout, he was also notified that he should 
submit, and VA would help obtain, any pertinent additional 
clinical records with regard his elevated blood pressure.

The veteran submitted additional private clinical 
information, and a new VA examination was undertaken.  An 
SSOC was issued in December 2004. 

The Board finds that the aggregate communications with the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his increased rating claim was not technically furnished 
prior to the initial adjudication, any defect with respect to 
timing was harmless error.  See Mayfield, supra.  Special 
attempts were made to include at the hearing to assist him 
and his wife to fully understand the compensation process.  
And he was advised of his opportunities to submit additional 
evidence.  Subsequently, an SSOC provided him with additional 
time to submit more evidence, and he has specifically 
indicated he has no more to introduce, although he recently 
submitted more copies of records already in the file.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that the veteran has been given 
every reasonable opportunity to participate and has, in fact, 
actively participated in the documentation and pursuit of his 
claim.

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  38 U.S.C.A. § 
4.104, Diagnostic Code (DC) 7101 (2006).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.

The January 1993 rating decision indicates that the veteran's 
service-connected hypertension was evaluated as 10 percent 
disabling under DC 7101.  The regulations pertaining to the 
rating cardiovascular disorders, to include hypertension, 
were changed, effective January 12, 1998.  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.

The Diagnostic Code regarding hypertension was subsequently 
amended again.  71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  
Effective October 6, 2006, a note was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  [Of 
course, that is how the veteran is now being rated, given the 
recent grant of separate service connection and a 60 percent 
rating for other organic heart problems.]   

In pertinent part, under Diagnostic Code 7101 effective prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more.  A minimum 10 percent rating may be assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more with definite symptoms.  A 40 percent evaluation 
requires diastolic blood pressure of predominantly 120 or 
more and moderately severe symptoms.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more and 
severe symptoms.

Under DC 7101 effective on and subsequent to January 12, 
1998, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; a minimum 10 percent rating may be assigned for an 
individual with a history of diastolic blood pressure of 
predominantly 100 or more who requires continuous medication 
for control. A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic blood pressure of predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure of 
predominantly 130 or more.

As he has asserted, the veteran did have hypertension first 
diagnosed in 1944 for which he received ongoing and repeated 
evaluations, reports from which are in the file.  But for 
clarification, it must be noted that in evaluating any given 
service-connected disability, the rating assigned is based 
upon the current clinical findings.  In this case, the 
veteran filed his initial claim for benefits in 1953, and it 
is the evidence as to his situation then and since that claim 
was filed that is important.  As he has articulated, it is 
acknowledged that his blood pressure was certainly elevated 
in service and, to his dismay, eventually resulted in his 
being removed from the paratroops with the diagnosis of mild 
arterial hypertension.  While there is no evidence of record 
for the immediate post-service period, his blood pressure may 
well have remained elevated in the time prior to the first VA 
examination in 1953 after he filed that initial claim.  It 
must be reiterated that this history prior to 1953 was fully 
considered in the RO's award of service connection, but 
thereafter, the history is pertinent only in context.  

In this somewhat unusual case, the grant and appeal from 
which this case emanates addresses an initial rating which 
was a retroactive one (based upon clear and unmistakable 
error in the initial 1953 action).  Thus, pursuant to 
Fenderson, the issue is whether at any time since 1953 the 
veteran's hypertension has been at a level that warrants an 
evaluation in excess of the 10 percent assigned.  It is for 
this reason that the evidence with regard to his hypertension 
must be assessed for that entire period.

On the initial VA examination in 1953, the veteran reported 
occasional dizziness an said that he had had hypertension.  
Blood pressure readings were 156/64, 146/70, 150/80, 156/90, 
and after exercise, 174/44 and 152/50.  Pulse sitting and 2 
minutes after exercise was 76, but on exercise, was 104.  His 
ECG showed no signs of myocardial disease.  The diagnosis was 
mild, arterial essential hypertension.

The veteran reopened his claim with a VA Form 21-526 in 2000.  
The initial correspondence with the veteran from the VARO 
related to what was required for reopening his earlier denied 
claim for service connection.  The veteran stated thereon 
that he had been seen by a Dr. S from 1946 to 1956 for 
hypertension, and then by Dr. K for hypertension since 1990.  
In a subsequent statement he indicated that the physicians 
who had treated him had long been deceased and no records 
were available.  The veteran submitted copies of service 
records, original for which are in the file.  He also 
submitted a statement from one physician who had seen him in 
2000 and noted his history of hypertension.

Nonetheless, the veteran submitted release forms for the two 
cited physicians.  A statement was received from W.N.S., 
M.D., now retired, dated in January 2001, to the effect that 
he had seen the veteran in the mid 1940's for mild 
hypertension.  He had no specific records to reference, but 
recalled that the readings were in the 150-160 /86-88 range 
and he was treated with Maxnitol and salt restricted diet.  

Another physician, D.F.K., M.D., in a statement in January 
2001, reported that he had seen the veteran for hypertension 
since 1986.  At the time he first saw him, he was already on 
antihypertensive medications.  At present, he was taking 
Tenormin, 50 mg., 1/2 pill daily, along with Moduretic, 5-50, 
one daily.  Dr K said he would need to remain on medications 
for his hypertension.  Extensive treatment records were 
received from Dr. K.  Over the years, blood pressure readings 
were recorded, along with other unrelated findings concerning 
his treatment for other problems.  From the late 1980's to 
2001, blood pressure readings show a isolated high of 160 
systolic which returned to 120-140 with medication changes.  
The veteran's diastolic range of blood pressure during that 
time, while taking a variety of medications, was never more 
than 90 in 1990 and was predominantly in the 70-82 range.  On 
one occasion in 1996, he said he thought that his rate had 
gone to 160 while in Florida but the physician had changed 
his medications.

VA examination in August 2001 noted the veteran continued to 
take antihypertensive medications.  He had been asymptomatic 
since 1944 except for occasional dizziness and headaches.  
Treatment included Atenolol, 25 mg., and Dyazide, 1 daily, 
and diet.  He had previously taken different medications 
including Mannitol and diet.  On examination, his blood 
pressure was 165/81, 170/90, and 160/88.  His heart rate and 
rhythm were normal and without murmur; chest X-ray was 
normal.  Diagnosis was hypertension.

Private treatment records  and reports from J.R.A., M.D. to 
D.F.K., M.D., show that in May 2002 the veteran had been 
hospitalized for intermittent presyncope and had been found 
to have right carotid stenosis for which he underwent a right 
carotid endarterectomy/patch angioplasty.  EKG "was sinus 
with AV block unchanged from l0/-1".  At discharge, 
medications included Atenolol, triamterene and aspirin and 
Darvocet for pain.

A report from M.H.A., M.D., to Dr. K in May 2003 related to a 
recent thorocentesis.  Blood pressure reading was 118/68.  
Other clinical reports from May and June 2003 are in the file 
showing investigation of his symptoms which included pleural 
effusions and progressive dyspnea.  During that time, blood 
pressure reading was 162/83.  One report of the ongoing care, 
dated in July 2003, was to the effect that in January he had 
noted some elevation in blood pressure readings and 
medication had been changed with good result.  The veteran 
had asked for alternative medications so that he could 
receive these from VA.  Dr. K reported blood pressure reading 
of 124/70 in August 2003.  



Another physician, NMB, M.D., reported in October 2003 that 
he had had some eye complaints that might be due to his blood 
pressure elevations.

Dr. K reported blood pressure readings of 126/66 in March 
2004; and 122/72 in May 2004.  Other clinical evidence in the 
file refers to other symptoms, some of them possibly heart 
related, but no other blood pressure readings.

On VA outpatient reports, some recent blood pressure readings 
have been as follows: 165/81 (August 2001); 138/70 (August 
2002); 153/77 (August 2003); 161/74 (February 2004); 135/70 
(July 2004); "elevated" but no exact numbers given; 
notation was that he had not taken his medications (undated); 
122/66 (September 2004); and several notations that his 
hypertension needed ongoing attention to medication for 
control.

On VA examination in July 2004, the veteran's longstanding 
history of hypertension since 1944 was noted as well as his 
other heart problems.  It was noted that medications 
continued to keep the hypertension under control.  Readings 
on three days were 143/65, 142/82, 157/80, 155/78, 132/67, 
138/72, 152/82, and 128/64.  The examiner opined that the 
veteran's hypertension was fairly well controlled.  However, 
because of the longstanding hypertension since 1945, he had 
associated coronary artery disease, mitral regurgitation and 
a trial fibrillation which were known to be related to his 
longstanding hypertension.

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection for 
hypertension, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  
Fenderson v. West, supra.

In this case, the veteran argues, and the Board has no reason 
to disagree, that if he were to stop taking his medications, 
it is hard to know what his blood pressure readings might be; 
if history is any guideline, they undoubtedly would spiral 
upwards.  No one, however,  would suggest that he experiment 
in this manner.  


On the contrary, the rating has been specifically and 
uniquely engineered to consider this possibility, and the 
fact that medications may well keep it under control.  

Nonetheless, as clearly delineated above, before and since 
schedular revisions, the compensation to be assigned for 
hypertension is based either on those specific blood 
elevation findings, or in the fact of normal findings, when 
obtainable singularly by virtue of medication, then a minimal 
of 10 percent rating is warranted.  

In this case, although the veteran has had ongoing 
hypertension since the 1940's, with medications, it stays 
under relative control.  In fact, even on those occasions 
when blood pressure has become elevated and medications and 
dosages were re-visited, his elevations were not at such 
sustained levels as to warrant increased compensation on any 
other basis.  He has never shown sustained diastolic of even 
90 let alone 100 or more, nor more than a rare and 
nonsustained systolic of 160, with predominant readings much 
lower than these.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However 
neither the evidence of record nor the veteran's contentions 
shows frequent hospitalization or marked interference with 
employment due to the service-connected hypertension.  There 
is no other evidence of record to show that his hypertension 
involves such disability that an extra-schedular rating would 
be warranted.  Therefore, the Board finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not necessary or appropriate.

For these reasons, the 10 percent rating is the proper rating 
for the entire claim and appeal period.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).




ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


